           Case 1:19-cr-00603-KPF Document 61 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :   PROTECTIVE ORDER
UNITED STATES OF AMERICA                                       :
                                                               :
                  -v.-                                         :   19 Cr. 603 (KPF)
                                                               :
MUNIF AHMED,                                                   :
                                                               :
                                    Defendant.                 :
                                                               :
---------------------------------------------------------------x

        Upon the application of the United States of America, Audrey Strauss, Acting United

States Attorney for the Southern District of New York, by and through Assistant United States

Attorneys Mollie Bracewell and Robert B. Sobelman, of counsel, for an order precluding the

dissemination of certain materials produced pursuant to 18 U.S.C. § 3500 and/or Giglio v. United

States, 405 U.S. 150 (1972), with the consent of the defendant, and for good cause shown,

        IT IS HEREBY ORDERED that counsel for the defendant must destroy or return to the

Government all § 3500 and Giglio material and any copies thereof for all non-expert

Government witnesses (the “3500 Material”) at the later of either the conclusion of the trial of

this matter or when any appeal has become final.
          Case 1:19-cr-00603-KPF Document 61 Filed 12/16/20 Page 2 of 2




       IT IS FURTHER ORDERED THAT the defense is prohibited from disseminating any of

the 3500 Material and any copies thereof to anyone beyond the defendant, defense counsel, and

any paralegal or staff employed by the defense, except during Court proceedings at trial.



Dated: New York, New York

       December 16, 2020
                                     __________________________________________
                                     THE HONORABLE KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF NEW YORK




                                                2
